DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/29/21 has been entered.

Withdrawn Claim Rejections
All rejections pertaining to claims 1, 3-4, 8-9, 18, 20-21 and 23 are moot because the claims were cancelled in the amendments filed on 11/29/21.
The rejection of Claims 17 and 21-23 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends are hereby withdrawn in view of the claim amendments filed on 11/29/21.
	The rejections of:
Claims 1, 3-4 and 7-23 under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US 2017/0298216; published: Oct. 19, 2017; of record), in view of Stone et al. (US 2013/0034515; published: Feb. 7, 2013), Zasloff (US 9,393,447; published: Jul. 19, 2016) and Sun et al. (US 2004/0224863; published: 11/11/04);
are hereby withdrawn in view of the claim amendments filed on 11/29/21.

New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Applicant’s claim amendments have necessitated the following new grounds of rejection.
Claims 7, 10-17, 19, 22, 24 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US 2017/0298216; published: Oct. 19, 2017; of record), in view of Stone et al. (US 2013/0034515; published: Feb. 7, 2013; of record), Clariant (Product Fact Sheet: Glucotain® Plus, Jan. 2016) and Sun et al. (US 2004/0224863; published: 11/11/04; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Labeque et al. teach a pouch that include a water-soluble film and a composition at least partially enclosed by the water-soluble film in at least one compartment, where 
Labeque et al. teach wherein the solvent system in the composition can be a solvent system which contains a mixture of organic solvents and water and wherein the organic solvent is preferably, 2,3-butanediol or 1,3-butanediol and more preferably glycerol, dipropylene glycol or 1,2-propanediol (limitation of instant claims 7 and 19; [0139] and examples).  Furthermore, Labeque et al. teach wherein the solvent system is more usually present at levels in the range of from about 5% to about 25% (claimed range of about 22% lies within the range taught by Labeque et al.; limitation of instant claim 22; [0139]). As indicated in MPEP §2144.05(I): “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Labeque et al. teach that in the pouches, the compositions may comprise complexing agents for anionic surfactants, additional surfactants, quaternary ammonium compounds and/or solvent systems (limitation of instant claim 15; [0131]). 


With regards to the amount of free water content, Labeque et al. teach wherein the total amount of water and glycerol solvent may be from about 3% to about 20%, preferably from about 5% to about 15%, by weight of the composition (limitation of instant claim 29; [0139]).
W
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
(a) Labeque et al. do not teach wherein the step comprising applying water to the pod is specifically carried out in a time range of about 3 seconds to about 15 seconds at a temperature of about 25 °C, as required by instant claim 14.
	(b) Although Labeque et al. teach incorporating surfactants into the composition within the pouch, they do not specifically teach the surfactant system (capryloyl methyl glucamiode, caproyl methyl glucamide, lauroyl methyl glucamide and myristoyl methyl glucamide; linoleamidopropyl PG-dimonium chloride phosphate; cocamidopropyl 
Stone et al. teach that hair care compositions can contain about 1.5 to about 45% by weight of anionic surfactant such as sodium cocoyl isethionate ([0023], Examples), as well as a zwitterionic surfactant such as cocamidopropyl betaine in an amount ranging from 1-30% (overlaps with the claimed range) in formulation (reads on instant claims 10-13, 24 and 30; [0020]-[0021], Examples, Table 21).
Clariant teaches that Glucotain Plus, which is a surfactant mixture comprising capryloyl/caproyl methyl glucamide and lauroyl/myristoyl methyl glucamide, is a mild, nonionic surfactant with excellent foaming and solubilizing properties for the cosmetic industry, such as shower and hair products (reads on the claimed non-ionic surfactants of instant claim 7; p. 1). Clariant teaches that GlucoTain® Plus shows superior flash foam compared to other nonionic and amphoteric surfactants (p. 1). It can also be added as foam booster to standard formulations at level of 0.5% active and above (overlaps with the claimed range).
	Sun teaches cleansing compositions comprising isethionate derivative, surfactant and water (Abstract), wherein the surfactants are present in an amount ranging from about 1.0% to about 60.0% by total weight of the composition, and wherein the isethionate derivative is sodium cocoyl isethionate present in an amount ranging from about 3.0 to about 45.0 by total weight of the composition (claims and Examples). Sun teaches a shampoo formula containing the claimed ingredient linoleamidopropyl PG-dimonium chloride phosphate ranging from 0.3-0.6 wt%.
prima facie case of obviousness exists.”
(c) Labeque et al. do not specifically teach “wherein the liquid hygiene product does not phase separate within the water-soluble envelope”, as required by instant claim 7.
(d) Labeque et al. do not specifically teach further incorporating cetyl and stearyl alcohol into the composition, as required by instant claims 27-29. However, cetyl alcohol and stearyl alcohol were known and routinely used in the prior art as emollients and thickening agents in hair-treating compositions (see Stone et al., Examples).  
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
(a) The time required to dissolve the pod is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of time required to dissolve the water-soluble film that forms the envelope of the hygiene product in order to best achieve the desired results as such would provide advantageous dissolution (i.e., enough time to dissolve at least a portion of the water-soluble film in order to release the internal active agents).  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
 (b) The idea for combining compounds each of which is known to be useful for the same purpose, in order to form a composition which is to be used for the same purpose, flows logically from their having been used individually in the prior art.  See In re Kerkhoven 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).   As shown by the recited teachings, the instant claims define nothing more than the concomitant use of conventional surfactants used in shampoo formulations.  It would follow that the recited claims define prima facie obvious subject matter.  (See MPEP 2144.06).
(c) Based on the teachings of Labeque et al., Stone et al., Zasloff and Sun et al., the composition within the pouch of Labeque et al. would contain surfactants. Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to try the limited number of surfactants disclosed by Stone et al., Zasloff and Sun et al. as the surfactants in the shampoo composition of Labeque et al. with the reasonable expectation that at least one would be successful.  By doing such, one of ordinary skill in the art would have chosen from a finite number of predictable solutions and would have used and identified the surfactants that successfully keep the composition emulsified (i.e., wherein the hygiene product does not phase separate). 
(d) It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of Labeque et al. by incorporating cetyl and stearyl alcohol into its compositions to achieve the predictable result of obtaining 
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Labeque et al. (US 2017/0298216; published: Oct. 19, 2017; of record), Stone et al. (US 2013/0034515; published: Feb. 7, 2013; of record), Clariant (Product Fact Sheet: Glucotain® Plus, Jan. 2016) and Sun et al. (US 2004/0224863; published: 11/11/04; of record) as applied to claims 7, 10-17, 19, 22, 24 and 26-30 above, and further in view of Bergmann (US 5,456,863).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Labeque et al., Stone et al., Clariant and Sun et al. teach the limitations of instant claims 7, 10-17, 19, 22, 24 and 26-30 (see rejection above for details).
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	They do not teach wherein the cationic surfactant is linoleamidopropyl PG-dimonium chloride phosphate in an amount of about 5 wt%, based on the total weight of the liquid hygiene product, as required by instant claim 25.  However, linoleamidopropyl PG-dimonium chloride phosphate was known and routinely used in the prior art as conditioning agents in hair-treating compositions (see Bergmann). Bergmann is directed to conditioning shampoo composition (Title). Bergmann teaches that the hydrophilic 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the composition of Labeque et al. by incorporating linoleamidopropyl PG-dimonium chloride in an amount of about 5 wt% based on the total weight of the product into its compositions to achieve the predictable result of obtaining conditioned hair.
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617